Decision amended so as to read as follows: Interlocutory judgment reversed, with costs, and demurrer sustained, with costs, with usual leave to amend on payment of costs of demurrer and of this appeal.. If the costs of the demurrer and of the .appeal are not paid and the complaint amended within twenty days after service of copy of -this -decision, defendant may have final judgment dismissing the complaint, with costs. Opinion by Sewell, J.. All concurred; except Smith, P. J., not voting. (See 125 App. Div. 311.)